PER CURIAM.
This cause recurs here following the Florida Supreme Court’s decision in Department of Transportation v. Courtelis Co., 436 So.2d 92 (Fla.1983). The supreme court quashed our decision in Courtelis Co. v. Department of Transportation, 415 So.2d 826 (Fla. 3d DCA 1982), and remanded the case for application of its decision in Department of Business Regulation, Division of Pari-Mutuel Wagering v. Hyman, 417 So.2d 671 (Fla.1982), quashing 399 So.2d 1098 (Fla. 3d DCA 1981), and for consideration of the other issue raised by Courtelis Company in its initial appeal.
Following remand by the supreme court, this court was advised at oral argument of a pending action between the owners of the sign and the Department of Transportation (DOT), and that such action will resolve the issues regarding the propriety of the DOT’s destruction of the sign.1 Thus, we conclude that the issues involved in this appeal are moot, and, therefore, we dismiss the appeal.
Appeal dismissed.

. Courtelis Company is the managing agent of the lessee of the sign and was in charge of placing and maintaining the advertising message thereon.